The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 18, 2014

                                   No. 04-13-00912-CR

                                William Henry JOHNSON,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CRN199 D1
                        Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
       Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
on or before August 18, 2014. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court